Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US18/28056, filed on 04/18/2018.
Claims 33-36, 38-46, 47-51 and 52 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 03/21/2022), Applicants filed a response and an amendment on 06/21/2022, amending claims 33, 35 and 36, and canceling claim 37 is acknowledged. 
Claims 33-36, 38-45 and 46 are present for examination.
Applicants' arguments filed on 06/21/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

The previous rejection of Claims 33 and 34 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 33-34, 35, 36, 38-40, 41, 42-43 and 44-45 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Lu et al. (Gene expression in Bacteroides. WO 2016/201174 A2, publication 12/15/2016, claim benefit of 62/173,481, filed on 06/10/2015, see PTO892) and evidenced by Rodriguez-Garcia et al. (Natural and synthetic tetracycline-inducible promoters for use in the antibiotic-producing bacteria. Nucleic Acids Research, 2005, 33(9), e87, 1-8), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


Withdrawn-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 33-36, 38-43 and 44-45 under 35 U.S.C. 103 as being unpatentable over Lu et al. (Gene expression in Bacteroides. WO 2016/201174 A2, publication 12/15/2016, claim benefit of 62/173,481, filed on 06/10/2015, see PTO892) as applied to claims 33-34, 36, 38-40, 41, 42-43 and 44-45, and further in view of Rodriguez-Garcia et al. (Natural and synthetic tetracycline-inducible promoters for use in the antibiotic-producing bacteria. Nucleic Acids Research, 2005, 33(9), e87, 1-8), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Natalie Fonville, Ph.D., applicants’ representative on 08/16/2022. 

Amend the claim(s) as shown below:


 33. (Currently amended) A nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides 16S ribosomal DNA (rDNA) promoter, wherein the inducible synthetic promoter comprises [[a]]the nucleotide sequence selected from the group consisting of SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 26, SEQ ID NO: 27, SEQ ID NO: 28, and SEQ ID NO: 29.

 34. (Currently amended) The nucleic acid molecule of claim 33, wherein the inducible synthetic promoter further comprises an element selected from the group consisting of one or more repressor response element, a ribosomal binding site (RBS), and a combination thereof. 

35. (Currently amended) The nucleic acid molecule of claim 34, wherein the synthetic promoter further comprises at least one tetO2 repressor response element comprising.

 36. (Currently amended) The nucleic acid molecule of claim 34, wherein the RBS comprises the nucleotide sequence [[is]] selected from the group consisting of SEQ ID NO:9, SEQ ID NO:18, SEQ ID NO:19, SEQ ID NO:20, SEQ ID NO:21, SEQ ID NO:22 and SEQ ID NO:23. 

 42. (Currently amended) A cell modified for inducible gene expression comprising [[a]]the  nucleic acid molecule of claim 33. 

44. (Currently amended) A method of inducing gene expression in a cell, comprising contacting [[a]]the cell of claim 42 with an inducer

45. (Currently amended) The method of claim 44, wherein the inducible synthetic promoter further comprises one or more repressor response elements, and further wherein the cell is modified to express a repressor, thereby inhibiting expression of the coding region in the absence of the inducer, and further wherein the inducer inhibits the activity of the repressor, thereby inducing expression of the coding region. 

46. (Currently amended) The method of claim [[44]]45, wherein the inducible synthetic promoter further comprises at least one tetO2 repressor response element comprising the nucleotide sequence as set forth in SEQ ID NO:11 
Cancel claims 47-52. 

Allowable Subject Matter
	Claims 33-36, 38-45 and 46 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides 16S ribosomal DNA (rDNA) promoter, wherein the inducible synthetic promoter comprises the nucleotide sequence selected from the group consisting of SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 26, SEQ ID NO: 27, SEQ ID NO: 28, and SEQ ID NO: 29. The prior art does not teach a nucleic acid molecule comprising an inducible synthetic promoter variant of a Bacteroides 16S ribosomal DNA (rDNA) promoter, wherein the inducible synthetic promoter comprises the nucleotide sequence selected from the group consisting of SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 26, SEQ ID NO: 27, SEQ ID NO: 28, and SEQ ID NO: 29, in view of filing of a claims amendment, current examiner’s amendment and persuasive arguments. The closest prior arts are Lu et al. (Gene expression in Bacteroides. WO 2016/201174 A2, publication 12/15/2016, claim benefit of 62/173,481, filed on 06/10/2015, see PTO892) as applied to claims 33-34, 36, 38-40, 41, 42-43 and 44-45, and further in view of Rodriguez-Garcia et al. (Natural and synthetic tetracycline-inducible promoters for use in the antibiotic-producing bacteria. Nucleic Acids Research, 2005, 33(9), e87, 1-8). A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656

	
O